DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s preliminary amendment/response filed 10/20/2022 has been entered and made of record. Claims 5, 12, and 19 were amended. Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1-20 recite “the second distance is less than the first direction.” It’s unclear in which ways the second distance is less than the first direction. (For examination purposes, this limitation is interpreted as “the second distance is less than the first distance.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matas et al. (US 2009/0178007) in view of Platzer et al. (US 2008/0165161).
Regarding claim 1, Matas teaches/suggests: A method comprising: 
receiving, by a mapping application, a user input moving in a first direction from a first edge of a first display area (Matas Fig. 6A: map 5266 (the claimed first display area); [0270]: “For example, in response to detecting user gesture 612 on the view options icon 608 (FIG. 6A), a roll up animation may transition from FIG. 6A (the flat version) to FIG. 8A (the curled version)” [0114]: “In this embodiment, as well as others, a user may select one or more of the graphics by making contact or touching the graphics, for example, with one or more fingers 202 … In some embodiments, the contact may include a gesture, such as one or more taps, one or more swipes (from left to right, right to left, upward and/or downward) and/or a rolling of a finger (from right to left, left to right, upward and/or downward) that has made contact with the device 100” [The claimed moving is an implicit feature of a swipe gesture to initiate the animation, which starts from the bottom edge of the map. In addition, such feature would have been well known to initiate the animation (Official Notice).]); 
responsive to the user input: 
initiating a first animation for a second display area that gradually reveals the second display area to partially overlap the first display area, the second display area having a first attribute (Matas [0269]-[0270]: “Continuing to show a portion 802 of the flat version of the application helps maintain the application context for the user while simultaneously permitting the user to view the application options in the roll-up region 806 (FIG. 8A) … For example, in response to detecting user gesture 612 on the view options icon 608 (FIG. 6A), a roll up animation may transition from FIG. 6A (the flat version) to FIG. 8A (the curled version)” [The transition meets the claimed revealing. In addition, the claimed first attribute is an inherent feature of the rollup region (the claimed second display area).]); 
during the first animation: 
causing the second display area to travel a first distance in the first direction (Matas [0270]: “For example, in response to detecting user gesture 612 on the view options icon 608 (FIG. 6A), a roll up animation may transition from FIG. 6A (the flat version) to FIG. 8A (the curled version)”); 
Matas does not teach/suggest:
determining that a first attribute value for the first attribute has crossed a first threshold; 
based on determining that that the first attribute value for the first attribute has crossed the first threshold, presenting a second animation for the second display area that bounces the second display area in a direction opposite the first direction; and 
causing the second display area to travel a second distance in the direction opposite the first direction during the second animation, wherein the second distance is less than the first direction.
Platzer, however, teaches/suggests:
determining that a first attribute value for the first attribute has crossed a first threshold (Platzer [0075]: “As illustrated in FIG. 5B, when the one or more displayed objects, such as the information object 412-1, reach or intersect with the terminus 514, the movement corresponding to the scrolling may stop, i.e., the scrolling velocity may be zero at an instant in time” [The terminus meets the claimed threshold.]); 
based on determining that that the first attribute value for the first attribute has crossed the first threshold, presenting a second animation for the 
causing the 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the rollup animation of Matas to include bouncing at the terminus as taught/suggested by Platzer for special effects.

Regarding claim 2, Matas as modified by Platzer teaches/suggests: The method as recited in claim 1, wherein the second display area extends from a bottom edge of the first display area (Matas Fig. 8A: the illustrated rollup animation).

Regarding claim 3, Matas as modified by Platzer teaches/suggests: The method as recited in claim 1, wherein the first attribute is a distance of a leading edge of the second display area from a second edge of the first display area opposite the first edge of the first display area (Matas Fig. 8A: the illustrated rollup animation).

Regarding claim 4, Matas as modified by Platzer teaches/suggests: The method as recited in claim 1, wherein the first attribute is a size of the second display area that has been revealed during the first animation (Matas Fig. 8A: the illustrated rollup animation).

Regarding claim 5, Matas does not teach/suggest: The method as recited in claim 1, further comprising defining the first attribute value by identifying, based on the user input, a graph that specifies several different values for the first attribute over a duration of the first animation. Platzer further teaches/suggests defining the first attribute value by identifying, based on the user input, a graph that specifies several different values for the first attribute over a duration of the first animation (Platzer [0074]: “In some embodiments, movement of the displayed objects may be accelerated in response to detecting or determining accelerated movement of the point of contact” [0101]: “In some embodiments, the gesture changed function call contains the following information about the gesture: … the velocity of the finger”). The claimed graph is an inherent and/or implicit feature of the movement. Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the rollup animation of Matas to be faster/slower based on the swipe gesture as taught/suggested by Platzer to control the animation.

Regarding claim 6, Matas as modified by Platzer teaches/suggests: The method as recited in claim 5, wherein the graph defines a first plurality of values for the first attribute to correspond to a slow flick gesture (Platzer [0074]: “In some embodiments, movement of the displayed objects may be accelerated in response to detecting or determining accelerated movement of the point of contact” [0101]: “In some embodiments, the gesture changed function call contains the following information about the gesture: … the velocity of the finger”). A slower swipe gesture meets the claimed slow flick. The same rationale to combine as set forth in the rejection of claim 5 above is incorporated herein.

Regarding claim 7, Matas as modified by Platzer teaches/suggests: The method as recited in claim 5, wherein the graph defines a second plurality of values for the first attribute to correspond to a fast flick gesture (Platzer [0074]: “In some embodiments, movement of the displayed objects may be accelerated in response to detecting or determining accelerated movement of the point of contact” [0101]: “In some embodiments, the gesture changed function call contains the following information about the gesture: … the velocity of the finger”). A faster swipe gesture meets the claimed fast flick. The same rationale to combine as set forth in the rejection of claim 5 above is incorporated herein.

Claims 8-14 recite limitations similar in scope to those of claims 1-7, respectively, and are rejected for the same reasons. Matas as modified by Platzer further teaches/suggests a non-transitory machine readable medium storing sets of instructions (Matas [0048]: “The one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for the device 100”).

Claims 15-19 recite limitations similar in scope to those of claims 1-5, respectively, and are rejected for the same reasons. Matas as modified by Platzer further teaches/suggests at least one processing unit; and a non-transitory machine readable medium storing sets of instructions (Matas [0048]: “The one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for the device 100”).

Claim 20 recites limitations similar in scope to those of claims 6 and 7, and is rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0175018 – page turning gesture
US 2013/0159914 – deforming page shape
US 2014/0282124 – staged animation
US 2017/0220216 – flip animation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611